In a proceeding brought pursuant to article 78 of the Civil Practice Act to review a determination of respondent State Rent Administrator, which denied petitioners’ application for a certificate of eviction against a tenant occupying one apartment in a two-family house owned by petitioners and in which they occupied the second apartment, petitioners appeal from an order dismissing their petition. The determination sought to be reviewed was made by respondent on the grounds that petitioners were not acting in good faith and that they had failed to establish the existence of an immediate and compelling necessity for the proposed eviction. Order unanimously affirmed, without costs. We find in the record adequate evidence to support the determination made by respondent that existence of an immediate and compelling necessity was not established, and in our opinion it was incumbent upon appellants to establish that fact. Present — Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ.
4